Citation Nr: 1011199	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized guerilla service from March 1945 
to September 1945.

The claim of entitlement to service connection for asthma 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2006 rating decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

Regarding the PTSD claim, this was first adjudicated by the 
RO in March 2004.  The Veteran submitted a communication 
which the Board construes as a notice of disagreement in 
April 2004.  No statement of the case was ever issued.  Then, 
prompted by a March 2008 statement from the Veteran, the RO 
again adjudicated a PTSD claim in June 2008, treating the 
issue as though there had been a prior final denial and 
finding that no new and material evidence had been received.  
However, based on the above procedural history, the prior 
determination in March 2004 never became final.  Accordingly, 
there is no need for new and material evidence and the claim 
may instead be addressed on the merits, as indicated on the 
title page of this decision.  

In October 2007 the Veteran testified at a decision review 
officer (DRO) hearing.  A copy of the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
PTSD and asthma.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant treatment records.  38 
U.S.C.A. § 5103(b) (West 2002).

In this case, the rating decision on the Veteran's asthma 
claim in June 2006 refers to a review of the Veteran's 
service treatment records, which is listed under evidence as 
examination prior to discharge dated September 7, 1945.  The 
claims file does not contain the Veteran's service treatment 
records, nor is there any letter or other documentation 
explaining its absence.  Thus efforts must be made to obtain 
such records and associate them with the claims folder.

Regarding the PTSD claim, at the November 2009 informal RO 
hearing, the Veteran stated that he had been treated at the 
Silver Lake Adult Day Health Center (ADHC), and diagnosed him 
with PTSD by a report on December 29, 2008.  However, this 
report is not contained in the claims file and is relevant in 
adjudicating the Veteran's claim for PTSD.  

Further regarding the PTSD claim, stressor development is 
also required here.  Specifically, the Veteran has reported 
that in either October or November 1944 his unit had an 
encounter with Japanese soldiers.  He stated that two of his 
comrades had died in the encounter and two others had been 
wounded.  On a PTSD Questionnaire he indicated that he had 
been assigned to the 1st Gagalac Guerilla Unit.  He 
identified the location of the incident as "Mayasang, Lemery 
Batangas."  He also indicated that he helped bury a fellow 
soldier that had been killed by a grenade in late 1945.

The RO should therefore attempt to verify the above-described 
events by obtaining the Veteran's personnel records, if 
available, and by researching unit records and other 
appropriate sources of documentation.  In the event that a 
stressor is verified, then an examination should be provided.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to set forth 
any additional details regarding his 
claimed stressful events, to include 
the name of the soldier killed by a 
grenade in late 1945.  He should also 
be asked to attempt to narrow the date 
of such incident, to a three-month 
period if possible. 

2.  Contact the National Personnel 
Records Center (NPRC) or any other 
appropriate agency, to obtain the 
Veteran's STR's and service personnel 
records during his active military 
service.  All records responses received 
should be associated with the claims file 
and the Veteran should be informed of any 
negative response.  

3.  Obtain the Veteran's clinical or 
hospital records from Silver Lake Adult 
Day Health Center (ADHC).  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available. Any negative response 
should also be communicated to the 
Veteran. 

4.  Upon completion of the above, submit 
a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR). The request should 
specifically indicate the unit identified 
by the Veteran, and should request any 
information pertaining to combat with 
Japanese soldiers in October or November 
1944 involving his unit, with casualties, 
possibly to a Captain Mercado and Private 
Blay.  If the Veteran supplies any 
additional information pertaining to 
stressful incidents during his service, 
and such information is sufficient for 
submission to the JSRRC, such information 
should also be submitted with a request 
for verification.  The request should be 
accompanied by a copy of the Veteran's DD 
214, a copy of this remand, and all 
associated documents.  If the JSRRC is 
unable to provide information regarding 
any of the stressors alleged by the 
Veteran, it should provide specific 
confirmation of that fact.

5.  If any claimed stressor is verified, 
the Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s). The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders. A diagnosis of 
PTSD consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM- IV) should be made or ruled out. If 
PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis. If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  Moreover, if any other psychiatric 
disability is diagnosed, the examiner 
should state whether it is at least as 
likely as not related to active service, 
to include any verified stressful events.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative.   

6.  Additionally, if any service 
treatment records are found, and if such 
records show any complaints or treatment 
for shortness of breath or other 
respiratory problems, then schedule the 
Veteran for a VA respiratory examination.  
Any diagnoses should be identified and 
the examiner should state whether it is 
at least as likely as not that any 
current respiratory disability is related 
to active service.  All opinions should 
be accompanied by a clear rationale 
consistent with the evidence.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.   

7. Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



